Citation Nr: 1301574	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  11-01 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to a Basic Housing Allowance monthly rate based on the zip code for Northern New Mexico College for the school term of June 7, 2010 to July 29, 2010.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from July 2000 to June 2008.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a determination of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

On June 28, 2011, during a hearing at the RO in Albuquerque, New Mexico, and prior to the promulgation of a decision in this appeal, the Veteran indicated she was withdrawing this appeal.


CONCLUSION OF LAW

The criteria are met for withdrawal of the Substantive Appeal concerning this claim.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal (VA Form 9 or equivalent statement) may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  


On June 28, 2011, the Veteran had a hearing at the RO in Albuquerque, New Mexico, before the undersigned judge (Travel Board hearing).  The Veteran withdrew the appeal of this claim at the outset of that proceeding.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.


ORDER

The appeal as to the issue of entitlement to a Basic Housing Allowance monthly rate based on the zip code for Northern New Mexico College for the school term of June 7, 1010 to July 29, 2010, is dismissed.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


